Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 25-31 and 33) in the reply filed on 8/1/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (“Medical Instrument and Material Preparation Support Apparatus”, JP2012-215990, JPO translation) in view of Jing et al. (PGPUB Document No. US 2007/0174790).
	Regarding claim 25, a medical instrument display comprising:
An image storage that stores a plurality of image data of a medical instrument (“medical equipment identifier of a medical equipment and an image of a medical equipment are stored” (Nagata: 0010));
A data analyzer that searches image data stored in the image storage on a certain condition (acquisition unit 112 searches medical apparatus material (medical instrument) utilizing identifier information (“certain condition”) (Nagata: 0010, 0052, 0059)); 
And a display controller that causes a display to display a first medical instrument image (displaying the user selected medical instrument (“first medical instrument”) and similar instruments together as shown in FIG.7 (Nagata: 0073-0074). FIG.8 shows an example of highlighting (displaying) the user selected instruments to distinguish it from other similar medical instruments that were not selected (Nagata: 0080)) that has been selected from images that are based on a plurality of the image data obtained by the search IO (user selecting “peen straight” that is at the top of the list of thumbnails shown in FIG.6 (Nagata: 0063). Note, the Examiner submits that the system of Nagata requires a display controller for displaying the medical images on the display unit), 
And a second medical instrument image that is different from the first medical instrument image (the simultaneously displayed medical instruments that are similar to the user specified/designated instrument shown in FIG.7 (Nagata: FIG.7, FIG.8, 0074, 0080)).

Nagata, teaches the user selecting a medical instrument from a list of medical instrument images (Nagata: FIG.6, 0063) and simultaneously displaying the selected medical instrument (first medical instrument) and similar medical instruments (second medical instrument) in a different window upon user selection (Nagata: FIG.7, 0073-0074). However, Nagata does not expressly teach the images of FIG.6 being thumbnail representations of the images displayed in FIG.7.
However, Nagata does not expressly teach but Jing teaches the concept of displaying search results as thumbnail images (clusters comprising thumbnail images of the search result (Jing: 0023, FIG.2)).
Nagata contained a device which differed the claimed process by the substitution of the steps of displaying search results as images that are not thumbnail images.
Jing teaches the substituted step of displaying the search results as thumbnail images.
And their functions were known in the art to visually display search results.
Nagata’s steps of displaying search results as images could have been substituted with the steps of displaying said images as thumbnails as taught by Jing.
The results would have been predictable and resulted in equally visually display search results to the user. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 26, the combined teachings as applied above teaches the medical instrument display according to claim 25, wherein the second medical instrument image has been selected from the thumbnail images (Jing teaches the concept of the user selecting multiple thumbnails from a thumbnail list and displaying the selected images (Jing: 0032, FIG.7)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Nagata such that the user is capable of selecting more than one medical instrument and displaying the selected medical instruments (suggested by Jing), because this enables an added level of flexibility to the user.

Regarding claim 27, the combined teachings as applied above teaches the medical instrument display according to claim 25, wherein the image data of the medical instrument are associated with image data of another medical instrument (the medical instruments that are similar to the user specified/designated instrument shown in FIG.7 (Nagata: FIG.7, FIG.8, 0074, 0080))), and the display controller causes, based on an image data of the another medical instrument associated with the first medical instrument image, the second medical instrument image to be displayed (the resulting displayed images as shown in FIG.7 and FIG.8).

Regarding claim 28, the combined teachings as applied above teaches the medical instrument display according to claim 25, wherein the display controller is capable of causing the display to display either one of the first medical instrument image or the second medical instrument image (the resulting displayed medical images as shown in FIG.7 and FIG.8 of Nagata).

Claim 29 (new): The medical instrument display according to Claim 25, wherein the display controller allows a designated area to be enlarged and displayed, the designated area being in the first medical instrument image or the second medical instrument image that has been displayed.

Regarding claim 30, the combined teachings as applied above teaches the medical instrument display according to Claim 25, wherein the image data of a medical instrument are associated with an enlarged image data in which the medical instrument has been partially enlarged (medical device feature images 804a and 804b); and the display controller allows an image based on the enlarged image data to be displayed (the resulting image as displayed in FIG.11 (Nagata: 0087-0088)).

Regarding claim 31, the combined teachings as applied above teaches the medical instrument display according to Claim 25, wherein the medical instrument is a set including a plurality of instruments;
the image data of the medical instrument are associated with image data of each of the instruments included in the set (“When there are plurality of medical device sets to be handled, the screen generation unit 132 may create a medical device list screen for each of the medical device sets to be handled and may be switched and displayed” (Nagata: 0060, FIG.6)); and
the display controller allows images based on the image data of the respective instruments to be displayed (the resulting displayed medical device sets (Nagata: 0060, FIG.6)).

Claim(s) 33 is/are a corresponding computer-readable medium claim(s) of claim(s) 25. The limitations of claim(s) 33 are substantially similar to the limitations of claim(s) 25.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 33. Further, Nagata teaches a computer-readable medium (storage units (Nagata: 0100)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616